                 Case 1:19-cr-00444-ILG Document 8 Filed 10/03/19 Page 1 of 1 PageID #: 18
                                  United                                     Eastern District of New York
                                               us DISTRICT COURTE.D.N.Y
UNITED STATES OF AMERICA                                                         ORDER SETTING CONDITIONS OF RELEASE
                                                                             ^ AND APPEARANCE BOND
                 V.                            •k        OCT 0 3 2019
                       r-     \Ab^\rr)
                                                                      OFFICE
                                                                                 Case Number:
                                                                                                      CR-Zl-t'/V
                                                                      RELEASE ORDER

      It is hereby ORDERED that the above-named defendant be released subject to tlie Standard Conditions ofRelease on the reverse and as follows:
      r ] Upon Personal Recognizance Bond on his/her promise to app^^ ^ sche^Ied^roceedings as required, or
             Upon Bond exwuted by the defendant in the amount ofS            ^ UC/i DO CJ                      ,and
             secured by^^><mnancially responsible sureties listed below and/or [ ]'collateral set forth below.
                                                             Additional Conditions of Release
      The Court findingthat release under the StandardConditionsof Release on the reverse will not by themselvesreasonablyassure the
appe^;^e ofthe defendant and/or the safety ofother persons and the community, IT IS FURTHER ORDERED^ follows:
[\f 1.    The defendant must remain in and may not leavethe following areaswithout Courtpermission: fixfmw YorkCity;                                  Island, NY;
          [ ] New York State; [ ] New Jersey; [ ]                                              and travel to and from this Court and the pennitted areas.
M2.       The defendant must avoid all contact with the following persons or entities:                                               \        V \      i-VvS.

[]>- The defendant must avoid and not go to any of the following. locatiops:
          The defendant must surrender all passports toPretrial Services byi        »^\ ^Vnd not obtain other passports or international travel documents.
          Tjie^efendantis placedxmder the supervision of the Pretrial Services Agency subjectto the Special Conditions on the reverse and:
            . is subjectto random visitsby a Pretrial Services officerat defendant's residence and/orplace of work;
     [ -j-^b. must report [ ] asdirected byPretrial Services or [ Ijj^person times per          and/or [ ] bytelephone      times per          .
     [vj—tf. must undergoJ^j^ting, [ j-evaluation and/or [vjireatment for substance abuse, including alcoholism, asdirected by Pretrial Services.
     [ ] d. must undergo evaluation and treatment for mental healthproblems, as directedby PretrialServices.
     [ ] e. is subjectto the following location restriction program with location monitoring, as directed by Pretrial Services:
         [ ] home incarceration: restrictedto home at all times, exceptfor attorneyvisits, court appearances and necessarymedicaltreatment;
         [ ] home detention: restrictedto home at all times, except for attorney visits, court appearances, medical treatment, [ ] religious services,
             [ ] employment, [ ] school or training, [ jother activities approved by Pretrial Services, [ ]
     [ 1 curfew: restricted to home everyday from                     to                , or [ ] as directedby PretrialServices.
     [ ] Defendant mustpay all or part of the cost of any required testing,evaluation, treatmentand/or location monitoring with personalfunds,
         baseduponabilityto pay determined by the Courtand the Pretrial Services Agency, and/ or from available insurance>'
                                                 /•       ,•    /_         y                           —, . .         _                    ^ '
[ ] 6.    Other Conditions:      /\     O-Z)' , -                j                           1/^        ^

                                                                     APPEARANCE BOND
                                                             '                      —

1,the undersigned defendant, and eachsurety whosigns this bond, acknowledge that1havereadthisAppearance Bondand,and haveeitherreadall.
tlie other conditions of releaseor have had those conditions explained. 1 furtheraclmowledge that 1and my personal representatives, jointly and
severally, are bound to pay the United States ofAmerica the sum of $               T^Oo                 and that this obligation is secured with the below
interest in the following propert "i ^Collateral") which 1represent is/are free and clear ofliens exc^^as otherwise indicated:
     [ ]cash deposited in th                    Cou^.in the sum ofS                                                         ^
     [-^remises located at:                                                       _owned by
     [TTaiso agree to execute aconfession ofjudgment, mortgage or lieiy in fohn^approved by the U.S. Attorney which shall be duly filed with the
     proper local and state authorities on or before                    ^'^ '/ // I'' t                                                  .
Eachownerof the above Collateral agrees not to sellthe property, allowfurther claims or encumbrances to be madeagainst it, or do anything to
reduce its value while this Appearance Bond is in effect.
Forfeitureof the Bond. ThisAppearance Bond maybe forfeited if the defendant fails to comply withany of the conditions set forth above and on the
reverse. The defendant and any surety whohas signedthis formalso agreethat the court may immediately orderthe amount of the bond surrendered
to the United States^nchjding any security for the bond, ifthe defendant fails to comply with the above agreement. The court may also order a
judgmen| of forfeitqre ^dinat the defendant and against each surety for the entire amount ofthe bond, including any interest and costs,
judgment o                                                                                                                                             r, .
Vg'Colii   CCy        £:^lrol
                                   , Surety
                                              Address



                                              Address:
                                   , Surety

                                              Address
                                   , Surety
         Oeoho
     I acknowledge that I am the defendant in this case and that I am aware of the conditionsof release and of the penalties and sanctionsset
forth on the front and reverse sides of this form.
                                                                                                                         cL

                                                                                                                                             Signature of Defendant
Release of the Defendant is hereby ordered on

   s/Vera M. Scanlon, USMJ
                                                                             Distribution:   Canary - Court   Pink - Pretrial Services       Goldenrod -Defendant
